DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed “computer-readable storage medium” is not statutory since the language does not limit the claim to non-transitory embodiments. The specification or claims must be amended to limit the computer-readable storage medium to only non-transitory, and state the exclusion of transitory signals (See Official Gazette Notice 1351 OG 212, dated February 23, 2010).The examiner suggests amending the claim to state “A non-transitory computer-readable storage medium…” to overcome the rejection under 35 U.S.C. § 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 11,032754. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations of the instant application claims, respectively (see table below). The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claims 2-6, 8-12, and 14-17 are rejected as being dependent on independent claims 1, 7 and 13. 

Application 17/339,519
U.S. Patent No. 11,032,754
Claim 1. 
A method, comprising: detecting activity in the mobile device; and in response to the detected activity, invoking one or more Voice over Internet Protocol (VoIP) application programming interface (APD) functions by an application, wherein invoking the one or more VoIP API functions causes the mobile device to display the application in a foreground of the mobile device.
Claim 1.  
A method for preventing user interaction in a mobile device, comprising: detecting activity in the mobile device that is prohibited based on a policy; and in response to the detected activity, invoking one or more Voice over Internet Protocol (VoIP) application programming interface (API) functions by an application to prevent user interaction with the activity, wherein invoking the one or more VoIP API functions causes the mobile device to display the application in a foreground of the mobile device, wherein to display the application in the foreground of the mobile device prevents user interaction with the activity.


Claim 7
A computer-readable storage medium storing computer-executable instructions, which, when executed on a processor of a mobile device, cause a mobile device to perform an operation for preventing user interaction in a mobile device, the operation causing the mobile device to: detect activity in the mobile device; and in response to the detected activity, invoking one or more Voice over Internet Protocol (VoIP) application programming interface (APD) functions by an application, wherein invoking the one or more VoIP API functions causes the mobile device to display the application in a foreground of the mobile device.
Claim 7
A computer-readable storage medium storing computer- executable instructions, which, when executed on a processor of a mobile device, cause a mobile device to perform an operation for preventing user interaction in a mobile device, the operation causing the mobile device to: detect activity in the mobile device that is prohibited based on a policy; and in response to the detected activity, invoking one or more Voice over Internet Protocol (VoIP) application programming interface (API) functions by an application to prevent user interaction with the activity, wherein invoking the one or more VoIP API functions causes the mobile device to display the application in a foreground of the mobile device, wherein to display the application in the foreground of the mobile device prevents user interaction with the activity.
Claim 13
A mobile device comprising: a processor; and a memory storing computer-executable instructions, which, when executed on the processor, causes a mobile device to perform an operation causing the mobile device to: detect activity in the mobile device; and in response to the detected activity, invoking one or more Voice over Internet Protocol (VoIP) application programming interface (APD functions by an application, wherein invoking the one or more VoIP API functions causes the mobile device to display the application in a foreground of the mobile device.
Claim 13
A mobile device comprising: a processor; and a memory storing computer-executable instructions, which, when executed on the processor, causes a mobile device to perform an operation for preventing user interaction in the mobile device, the operation causing the mobile device to: detect activity in the mobile device that is prohibited based on a policy; and in response to the detected activity, invoking one or more Voice over Internet Protocol (VoIP) application programming interface (API) functions by an application to prevent user interaction with the activity, wherein invoking the one or more VoIP API functions causes the mobile device to display the application in a foreground of the mobile device, wherein to display the application in the foreground of the mobile device prevents user interaction with the activity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647